Citation Nr: 1605310	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for flatfeet.

2.  Entitlement to service connection for cervical spine spondylosis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served in the Army Reserve from 1993 to 2012.  He had an initial period of active duty for training from January to June of 1994.  Thereafter, he had two periods of active military service from January 2002 to January 2003 and January 2004 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the October 2009 rating decision, the RO denied service connection for right lateral meniscal tear (i.e., right knee disorder), bilateral flat feet, residuals of right shoulder separation and social phobia.  The Veteran disagreed with these denials of service connection.  In March 2013, the RO granted service connection for right shoulder acromioclavicular joint separation and posttraumatic stress disorder (PTSD) but continued the denial of service connection for a right knee disorder and bilateral flat feet.  The Veteran perfected an appeal as to these issues in May 2012.

In the November 2013 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus and cervical spine spondylosis.  The Veteran disagreed with these denials of service connection, and perfected an appeal in June 2015.

The Veteran appeared and testified at an RO hearing before a Decision Review Officer in March 2015.  A copy of that hearing has been associated with the claims file.  In addition, the Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2015.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the hearing held on October 26, 2015, the Board received notification from the Veteran, through his authorized representative, of his desire to withdraw his appeal as to the issues of service connection for bilateral flat feet and cervical spine spondylosis.

2.  The Veteran was exposed to excessive noise during his period of active duty from January 2004 to December 2004.

3.  The Veteran's tinnitus is not related to his military noise exposure.

4.  The Veteran's bilateral hearing loss is not related to his military noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (through his authorized representative) as to the issues of service connection for bilateral flat feet and cervical spine spondylosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the October 2015 Board hearing, the Veteran, through his authorized representative, withdrew his appeal as to the issues of service connection for bilateral flat feet and cervical spine spondylosis.  The Board acknowledges that the withdrawal at the hearing was oral rather than in writing as required by regulation.  Hearing testimony when reduced to writing, however, can meet the "in writing" requirement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, the Board finds that criteria for a withdrawal of an appeal has been met and there remains no allegations of errors of fact or law for appellate consideration with regards to the claims for service connection for bilateral flat feet and cervical spine spondylosis.  Accordingly, the Board does not have jurisdiction to review the issues of service connection for bilateral flat feet and cervical spine spondylosis, and the appeal is dismissed to that extent only.



II.  Service Connection Claims

Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Standard letters sent to the Veteran in September 2008 and June 2012 satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  The Board notes that the RO was unable to obtain all of the Veteran's service treatment records.  The Veteran was notified of this and given the opportunity to submit whatever he had in his possession, which he did.  He also indicated that he submitted all records relating to his claims.  In June 2009, VA issued a formal finding of unavailability of the Veteran's service treatment records finding that any further search would be futile, and notified the Veteran of such finding.  The Veteran has submitted substantial medical records in support of his claims, as well as VA obtaining records directly from the medical care providers.  The Board notes that the Veteran has related that he had a private audiological evaluation performed, but he is unable to remember where or when that was conducted so that VA can obtain the report of it.  In addition, he has not provided a copy of the report of such evaluation either although he knows of the need to submit such evidence as evidenced by his submission of medical treatment records relating to other claimed conditions.  Thus, the Board finds that no further assistance is required to obtain the record of any such private audiological evaluation.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Veteran was afforded VA examination in January 2013 and May 2015.  The report of these examinations reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board acknowledges that the May 2015 audiometry results were determined by the examiner to be invalid due to the Veteran's inconsistent responses.  The Board finds, however, since prior evidence showed a hearing loss pursuant to 38 C.F.R. § 3.385, the lack of valid audiometric testing is not detrimental to the Board's inquiry.  Rather, at the time of this examination, the only question was a nexus relationship and the examiner provided an adequate medical opinion.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure in during his period of active duty from January to December of 2004.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Subsection (a) of 38 C.F.R. § 3.303 requires that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

Direct service connection for chronic diseases may also be established under the criteria set forth in § 3.303(b) which requires, in part, a showing of (1) a chronic disease in service; (2) no intercurrent cause(s) of the chronic disease; and (3) manifestations of the chronic disease are present at the time the claimant seeks to establish service connection for the chronic disease.  Id. at 1335-36.  "[T]here is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 1336.

In addition, 38 C.F.R. § 3.303(b) provides that a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Id.  Proof of continuity of symptomatology establishes the nexus requirement between service and the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Hearing Loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the present case, audiometric examination in January 2013 showed the Veteran had auditory thresholds of 40 decibels and 45 decibels of hearing at 4000 Hertz although all other audiometric thresholds were below 26.  Consequently, the Board finds that the Veteran currently has bilateral hearing loss for VA compensation purposes.

Initially the Board finds that service connection is not warranted on a presumptive basis and hearing loss is not an enumerated chronic disease listed in 38 C.F.R. § 3.309(a).  Likewise, service connection is not warranted on the basis of a continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b).

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he/she may establish the required nexus between his/her current hearing disability and his/her term of military service by showing that his/her current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

The Veteran contends that he was exposed to excessive noise in service while deployed to Iraq during his period of active duty from January to December of 2004.  He has reported that, while working in detaining operations at Camp Bucca, there were riots during which they would shoot hundreds of non-lethal rounds at the detainees with a 12-gauge shotgun without hearing protection.  He has also reported noise exposure due to smaller firearms, rocket and mortar explosions, and generators.  

The Board notes that the Veteran's military occupational specialty was Military Police.  Thus, his report of noise exposure in Iraq appears to be consistent with the type, place and circumstances of his service in Iraq.  The Board will, therefore, concede that the Veteran was exposed to excessive noise during his military service.  This finding does not, however, end the inquiry as the evidence must also show that the Veteran's current hearing loss is related to such in-service noise exposure.  In the present case, the Board finds it does not.

The Veteran entered into service with the Army Reserve in 1993.  At his entrance examination, audiometric test results showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
10
5
5
10
20


There are no other hearing tests seen in the service treatment records until March 2011.  The report of this hearing test shows that a reference audiogram was performed in April 2009 and showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
10
10
10
15
25

The March 2011 audiogram showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
30
LEFT
5
5
5
15
35

On VA examination in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
40
LEFT
15
15
10
25
45

Speech audiometry was too unreliable to score on this examination.  No nexus opinion was provided at the time of this examination.

The Veteran underwent another VA audiological examination in May 2015.  As previously mentioned, the examiner found the pure tone test and speech recognition tests to not be valid for rating purposes.  The examiner explained this finding was because of the variability in the Veteran's responses to pure tones of up to 25 decibels with retest (more than could be expected from test-retest variability), numerous "1/2 spondee" responses, and the very poor speech recognition scores obtained were inconsistent with observed communication abilities.

Despite the lack of valid testing, the examiner provided a medical opinion based upon the evidence of record.  The examiner opined that the Veteran's hearing loss is not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The basis of his opinion was that there was no corroborating evidence to support the Veteran's report that his hearing loss began during deployment in 2004 and, in fact, there was objective evidence to the contrary.  The examiner noted that the Veteran's hearing was within normal limits on his October 1993 enlistment exam, and although there were no active duty audiograms in his claims file, his hearing was within normal limits bilaterally on an April 2009 audiogram performed almost five years after his last active duty period, with the first documentation of bilateral hearing loss two years later, on an April 2011 audiogram performed almost seven years after his last active duty period.  The examiner noted that the Institute of Medicine (2006) has stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The examiner concluded that, although today's results were unreliable and unsuitable for rating purposes, there is objective evidence that the Veteran's bilateral hearing loss began years after active duty and, therefore, it was his opinion that a nexus cannot be made and that it is less likely than not that he has any hearing loss that began in service or that is caused by or a result of active duty in-service noise exposure.

The Board finds this medical opinion to be highly probative as it is based upon a full review of the record and to the Veteran's self-report, as well as scientific/medical principles established by outside sources.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The only evidence indicating a relationship exists between the Veteran's current bilateral hearing loss and his military service is the Veteran's own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his bilateral hearing loss and noise exposure experienced during his deployment to Iraq in 2004.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for bilateral hearing loss is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran has related that the onset of his tinnitus was during his deployment to Iraq in 2004, especially after a particularly large scale riot (approximately the third one since his arrival) in which they ran out of non-lethal ammunition and had to use lethal.  He has been fairly consistent with this report.

On VA examination in January 2013, the examination report indicates that the Veteran reported he could not determine the time of onset of his recurrent subjective tinnitus.  Citing to the Noise Manual (Fifth Edition, edited by Berger et al, AIHA Press 2000, p. 125), the examiner stated that only seldom does noise cause a permanent tinnitus without also causing hearing loss.  The examiner indicated that, because there were no audiograms in his claims file and thus he could not determine whether there was any onset or aggravation of hearing loss during military service, he felt that he could not determine the relationship between the Veteran's tinnitus and military noise exposure without resort to mere speculation.  The Board notes that the examiner was mistaken about there being no in-service audiograms in the file and, therefore, the examiner could have rendered an opinion.  

Because of this error, a new VA examination and medical opinion was obtained in May 2015.  At this examination the Veteran reported onset of tinnitus during deployment in 2004.  After considering all the evidence, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner found that, although the Veteran reported his tinnitus began during deployment in 2004, there is no corroborating evidence to support his statement and, in fact, there is objective evidence to the contrary.  The examiner noted that "no" was noted a November 2004 Post-Deployment Health Assessment to the question "Do you have any of these symptoms now or did you develop them anytime during this deployment?"  The examiner found, therefore, that there is objective evidence that he denied tinnitus after his 2004 deployment during which he now contends his tinnitus began (his last period of active duty).  

The examiner also noted that the Veteran's hearing was within normal limits on his October 1993 enlistment exam, and although there were no active duty audiograms in his claims file, his hearing was within normal limits bilaterally on an April 2009 audiogram performed almost five years after his last active duty period, with the first documentation of bilateral hearing loss two years later, on an April 2011 audiogram performed almost seven years after his last active duty period.  This examiner also noted that, according to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p. 125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Therefore, although today's results were unreliable and unsuitable for rating purposes, as there is no objective evidence of onset of tinnitus during active duty (he denied tinnitus after his last deployment in 2004), it was his clinical opinion that a nexus cannot be made and that it is less likely as not that the Veteran has tinnitus that began in service or that is caused by or a result of active duty in-service noise exposure.

The Board finds this medical opinion to be highly probative as it is based upon a full review of the record and the Veteran's self-report, as well as scientific/medical principles established by outside sources.  See Nieves-Rodriguez, supra (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom, 12 Vet. App. at 187 (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The only evidence indicating a relationship exists between the Veteran's current tinnitus and his military service is the Veteran's own lay statements.   Generally, as a lay person, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  However, a claimant is competent to testify to any medical symptoms he may have suffered in service, "and his testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006); accord Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board can consider and weight against a [claimant's] lay evidence," and while the Board "may . . . discount lay evidence when such discounting is appropriate," "the lack of such records does not, in and of itself, render lay evidence not credible").  

The Veteran's current report that the onset of his tinnitus was during his 2004 deployment, however, is inconsistent with his contemporaneous report on the November 2004 Post-Deployment Health Assessment on which he denied having "ringing of the ears."  The Veteran has tried to explain away this inconsistencies by saying that he, along with all the others returning from Iraq, were going through medical out processing and that "only thing on our minds was getting to see our families."  See May 2014 Notice of Disagreement.  Although this may be generally true, in the Veteran's case, his rationalization does not ring true since he did take the time to respond "yes" to other conditions listed on the Post-Deployment Health Assessment.  If he was just trying to get through medical out-processing as quickly as possible, on would expect he would have checked "No" to all conditions listed in an attempt to complete the form quickly.  Thus, his rationale does not quite explain his failure to check "Yes" to his having "ringing in the ears" at that time if he had it as he has claimed.  

Moreover, there is no evidence in the available service records to show that the Veteran ever reported having tinnitus (usually described as ringing or chirping in the ears) at any time after his service in Iraq although he continued to serve in the Army Reserve for another eight years.  From 2010 to 2012, the Veteran was evaluated for a medical discharge from  Medical Board Evaluation to determine his suitability for continued service in the Army Reserve.  At no time was it reported that he had tinnitus due to his active duty service in 2004 although many other problems were listed.  

He also stated that he thought that the ringing would go away after some period of time, but when it did not, he just lived with it until another soldier told him what it was called and that VA would compensate for it.  That is when he filed a claim with VA.  Although this may be true, it does not explain why he failed to report the onset of "ringing in the ears" on the November 2004 Post-Deployment Health Assessment.  It only explains why he did not file a claim until 2012.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  This would include weighing the contemporary medical evidence against lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Because the service treatment records and the Post-Deployment Health Assessment report were generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical and mental readiness, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in the law in general, are accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

The Board finds, therefore, that the probative value of the Veteran's assertions as to the onset of his tinnitus is significantly lessened by their inconsistency with the contemporaneous service records.  In addition, the Board notes that inherent in the Veteran's current statements as to onset is a bias or self-interest in that they were made in pursuit of monetary benefits.  

Consequently, the Board finds that the more probative, and therefore persuasive, evidence as to whether the Veteran's current tinnitus is related to noise exposure in service is the May 2015 VA examiner's opinion as the examiner clearly considered the contemporaneous service records, the Veteran's report of onset, and medical/scientific standards in rendering an opinion.  Thus, the examiner considered all factors in rendering an opinion, not just the Veteran's statements as to an onset.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's current tinnitus is related to noise exposure experienced during his period of active duty service in 2004.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that remand of the Veteran's claim for service connection for a right knee disorder is warranted for additional development.

The Veteran acknowledges that he sustained a nonservice-related injury to his knee in 1995 for which he underwent a partial meniscectomy in April 1995.  He contends, however, that he had no residual injury after that surgery as he was able to perform his physical training and service duties without any problems.  Thus, he contends that his current right knee problems are not related to that injury but to an injury he sustained in January 1999 while doing physical training during a period of inactive duty training.  He also contends that his active duty service in Iraq during 2004 aggravated his right knee condition.

Initially the Board notes that it has not verified that the Veteran served on inactive duty training in January 1999.  Such service verification should be made.  The Board acknowledges that the Veteran's service may not be available; however, payroll records should be available to confirm whether he was on duty in January 1999.

The Board also notes that the Veteran specifically stated at the October 2015 hearing that he saw his personal doctor after the injury in January 1999 who referred him to an orthopedist.  The private orthopedist's records from February 1999 are of record but the history shown does indicate there incurrence of a new injury leading to this treatment.  The treatment note from the Veteran's referring physician, however, may provide additional history that is more helpful to his case.  Thus, on remand, efforts should be made to obtain such record.

In addition, the Board notes that the Veteran underwent VA examination in October 2009 and January 2013 relating to his right knee disorder.  The October 2009 VA examiner gave a diagnosis of residuals of lateral meniscus injury and subsequent arthroscopies and opined that it is less likely as not that the right knee condition was permanently increased beyond the natural progression in military service.  The examiner's rationale for this opinion was that the Veteran "sustained a lateral meniscus injury prior to service.  Standing for hours at a time this is considered a permanent injury which may or may not respond well to partial meniscectomy.  Partial meniscectomy leaves the patient prone to degenerative changes within the right knee joint and the veteran may be subject to further arthroscopic surgeries down the road.  Thus this likely represents a natural progression of the injury not increased by military service."  The examiner who conducted the January 2013 VA examination did not provide a medical nexus opinion.

The Board finds the October 2009 VA examiner's rationale to be confusing.  It is unclear what relationship the statement relating to "standing for hours" has to the current right knee condition.  At the examination, he did not relate his current right knee disorder to prolonged standing but to an injury during a PT test.  There Veteran had previously submitted statements alleging that his knee was continually aggravated from long shifts standing guard and always walking on sand or gravel, but it does not appear that these statements are what the examiner was referring to as they refer to the Veteran's service in Iraq, which was many years after his last right knee surgery in 1999.  None of the medical evidence relates either the 1995 partial meniscectomy or the 1999 meniscectomy to prolonged standing.  In addition, which injury is the examiner indicating was "prior to service" as the Veteran has alleged that the second knee injury was during a period of inactive duty training.  Finally, the examiner failed to specifically discuss the service treatment records during the Veteran's 2004 deployment showing additional treatment for the right knee during such active service and why such evidence does not demonstrate aggravation especially given the Veteran's consistent report that his right knee symptoms have remained worse since such service.

The Board finds, therefore, that the October 2009 medical opinion provided is inadequate to decide the Veteran's case.  Thus a new medical opinion is required.  The Board remarks, however, that a new VA examination is also required as the medical evidence of record shows a change in diagnosis from degenerative changes of the right knee to merely patellofemoral pain syndrome.  E.g., see a May 2, 2011 service treatment records note and a June 15, 2001 Physical Therapy note in the service treatment records versus private orthopedic treatment notes from 2001.  Thus, a new VA examination is necessary to obtain an accurate diagnosis of the Veteran's current right knee disorder with a medical nexus opinion as to whether it pre-existed service and, if so, whether it was aggravated by service; or, if it did not pre-exist service, then whether it is related to any in-service injury as alleged by the Veteran.  

For the VA examiner's purposes, the Board notes that the Veteran admits that the 1995 right knee injury was not service related.  He is only claiming the January 1999 right knee injury to have occurred during a period of inactive duty training.  The Veteran contends that the 1995 injury had completely resolved after surgical repair (partial lateral meniscectomy) in June 1995 as he had no further problems with his knee until the new injury in January 1999.  

Thus, the Veteran contends that the January 1999 right knee injury was a new injury and his claim should not be considered on the basis of aggravation but on direct service connection.  The Board notes that the presumption of sound condition attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Hence, as there was no examination prior to the Veteran's entry into the period of inactive duty training in January 1999, during which the Veteran contends the injury occurred, he is not entitled to be presumed sound for that period of duty.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (finding that the presumption of soundness did not apply in this case to the appellant's period of ACDUTRA because she was not examined prior to entering into the periods of ACDUTRA).  

If the Veteran had a pre-existing disability prior to the January 1999 injury as a result of the 1995 injury, then his claim is one for aggravation.  The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran has also alleged that his pre-existing right knee disorder (from the January 1999 injury) was aggravated during his deployment to Iraq in 2004 due to walking constantly on unstable surfaces such as sand or gravel and standing for 12-hour shifts.  He points to the treatment records during this period of active duty to include pain medication, a brace, and physical therapy.  The Board notes that the service treatment records do not contain a record demonstrating that the Veteran was examined prior to his entry into this period of duty.  However, even if there were, there is clear and unmistakable evidence to demonstrate that the Veteran had a right knee disorder prior to his entry into this period of active duty given that he had been on profile since 2003 for restrictions caused by this medical condition.  Consequently, the Veteran may not be presumed sound for purposes of this period of active duty.

Because this 2004 period of service was active duty, the Veteran is entitled to consideration of the presumption of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest)  that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and ask it to verify that the Veteran served on a period of inactive duty for training or active duty for training during the month of January 1999.  Other agencies may include the Veteran's Reserve duty station or the Defense Finance and Accounting System (DFAS).  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of the private physician who he testified treated him initially for the alleged January 1999 injury to his right knee and who referred him to the private orthopedist who performed surgery in February 1999 so that VA may obtain any relevant records identified at the hearing.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  After the above development has been completed and any additional evidence obtained has been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the exact nature and etiology of his claimed current right knee disorder.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  The examiner should read the body of this remand in which the Board provides more detail as to the different standards applicable to the Veteran's various contentions.

All necessary tests and/or studies should be accomplished to determine the exact nature of any current right knee disorder.  The examiner should render a diagnosis of any current right knee disorder(s) and answer the following questions:

a. Did the Veteran have any residual disability of the right knee prior to January 1999 as a result of the 1995 right knee injury and partial lateral meniscectomy in June 1995; or, as the Veteran contends, was the 1995 right knee injury resolved by the June 1995 partial lateral meniscectomy?

b. If there was residual disability of the right knee due to the 1995 injury status post surgical repair, is it at least as likely as not (i.e., at least 50 percent probability) that it was aggravated by the reported January 1999 injury during inactive duty training?

c. Alternatively, if there was no residual disability of the right knee due to the 1995 injury status post surgical repair, is it at least as likely as not (i.e., at least 50 percent probability) that any currently identified right knee disorder(s) is a result of or was caused by the January 1999 injury during inactive duty training?  For purposes of this question, the examiner should take into account the Veteran's lay statements as to an in-service injury so long as they are consistent with the times, places and circumstances of his service even though there is no contemporaneous medical evidence to corroborate the alleged in-service injury.

d. Finally, was each current right knee disorder identified present prior to the Veteran's entry into active duty in January 2004?  If so, is it at least as likely as not (i.e., at least 50 percent probability) that it was aggravated (permanently increased in severity) during the Veteran's active duty from January 2004 to December 2004?  If so, is there clear and unmistakable (obvious and manifest) evidence that such increase in severity was due to the natural progression of the disability?

The examiner should give a detailed explanation for the reasons for the opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the Veteran's claim for service connection for a right knee disorder should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


